Title: To Thomas Jefferson from John Francis Vacher, 30 April 1803
From: Vacher, John Francis
To: Jefferson, Thomas


          
            Sir
                     
            Bottle Hill near Morristown N. Jersey30th April 1803
          
          It ought not to be within the Sphere of a private Individual, to adress the first Magistrate of a Country; Let it even be as free, as ours is at present. but when this individual is influenced by no other motive, but by that which may contribute in the least to the honor, to the happiness of a Community, of an Empire, of the whole of the human Race. then inspired with Such sentiments, he cannot become blamable; and may venture in decent expressions, to ask a feasable thing: Should he not ever in his endeavours Succeed in forwarding and compleating a work; extracts of which Your Excellency will find here annex’t for his perusal: this thing being out of the line of the duty attach’t to a Government, where a man ought then to act with the utmost candor; even if it could be obtain’d from inferior Powers. Yet a well placed delicacy as to free him-self from the least suspicion; he the undersigned thinks him-self and impress’t with respect towards Your Excellency in observing this line of conduct, bound to apologize for breaking upon Your Excellency’s immense labour.
          The author has endeavour’d to have had the first canto of this work printed; and to have presented the Copy of it which first fell under his hand, to Your Excellency, not only as a due homage to his Magistracy, but Yet as he is able by his Science to appreciate the worth of the undertaking. but difficulties presenting them-selves, the author must wait such a time as he may find a more favorable opportunity. therefore however disagreeable he thinks, it may be to Your Excellency, to read a manuscript. Yet it’s better to present it under this form to Shew cause for his request, than to Shew nothing at all.
          It is not from this day the author influenced by the cause in which he embark’t early, that he conceived to venture him-self in this laborious carrier. but as providence does not pour his munificence with Such bountiful a hand as to bestow riches, natural Gifts, virtue, and that Gentleness which render a man the admiration of the world, and the ornament of his nature then he or those who possess but part of those Qualifications, Satisfyed with such a Share Providence granted him or them, ought to apply it Soon or late or when possible, to forward the happiness of human nature.
          America has produced a poem of this kind. an anonimous french writer whom I think if one is allow’d to Judge by the Similarity of the Stile, (the famous Count de Mirabeau) gave out also l’amerique delivrée, and dedicated to John Adams Esqr whilst he was embassador to the united provinces. Those two authors Seem to have agreed in several points, as they were both beating the Same path at the Same time, to have hurried the business; left out many of the principal actors who figur’d on the Stage of our revolution, and Slided on the characters of Some of those they retained with the rapidity of the lightning, which in being the Soul of the epopee ought I believe neither be too long, but ought not to be too short. the french production particularly; and with Such unaccountable a negligence both in the want from time to time of the Sublimity of Stile, Such a work requires; and the rules of Poetry these last above all (what he mentions in his preface) as to make one believe that the grandeur of the american revolution has been Sacrificed to the altar of hurry and that one half of that work cannot be possibly wrote by the author des lettres a Sophie in de l’adresses aux bataves. &.c.
           Unities in a work of the kind ought to be observed. 1777 is that of time; Still-water; Saratoga; that of place, the capture of Genl Burgoine with his whole army as the most proper Subject which presents it-self during our glorious Struggle, forms that of action, & has therefore given the poem the title of Gatiade.
          order in a Poem ought to be attended to as well as Unities, & it is this desire which makes the object of this application: the present the honble Secretary at war knows me from the campaign 1777 under Genl Gates, I might have taken the liberty to have ask’t this favor of him. the honble Doctr william Eustis one of my benefactors from 1776 had the kindness in the course of the last Session to offer me his influence, So that I might obtain my request, but the course of a Session he Said, was improper for Such an application, on account of the crowd of business. therefore, I thought it would be fairer to make my application to the Supreme power, So that there could be no mistrust in what an individual desired to do with documents.
          Finally the object of this, amounts to no more than that your Excellency may have the kindness to order the Secretary at war that he may cause a return of the Generals, field officers, and captains, regiment by regiment; and State by State of the revolutionary army for the Year 1777 and the number of Brigades English had against america with the names of their respective chiefs and Send the Same to the underSigned?
          May he that rules with Such a Sublimity, millions of worlds! for the honor and happiness of this keep Your Excellency to the longest term nature can favor man with
          I am with respect of Your Excellency Your Excellency’s most obedient and very humble Servant
          
            John F. Vacher
          
        